NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

MELODIE F. MILLER,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-4397
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 29, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Kimberly K.
Fernandez, Judge.

Melodie F. Miller, pro se.


PER CURIAM.

              Affirmed. See State v. Watson, 453 So. 2d 810 (Fla. 1984); Harmon v.

State, 438 So. 2d 369 (Fla. 1983); Miller v. State, 935 So. 2d 9 (Fla. 2d DCA 2006)

(table decision); Campbell v. State, 884 So. 2d 190 (Fla. 2d DCA 2004); Harris v. State,

777 So. 2d 994 (Fla. 2d DCA 2000); Dunn v. State, 522 So. 2d 41 (Fla. 5th DCA 1988).



LUCAS, BADALAMENTI, and ATKINSON,JJ., Concur.